Citation Nr: 0404921	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  95-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lung disability, 
including chronic obstructive pulmonary disease (COPD), 
claimed as secondary to cigarette smoking from nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner which requires some explanation.  An 
August 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona denied 
service connection for lung disability on a direct basis; 
consideration of service connection for lung disability on 
the basis of tobacco use was deferred.  The veteran appealed 
the August 1994 rating decision to the Board.  In February 
1998 the RO denied entitlement to service connection for 
nicotine dependence with a pulmonary condition; the RO 
thereafter issued a supplemental statement of the case in 
February 1998 which addressed service connection for lung 
disability on a direct basis.

In January 2000 the Board remanded the case for the RO to 
issue a supplemental statement of the case which encompassed 
the veteran's claim that his lung disability was secondary to 
tobacco use.  In February 2000, the RO issued the veteran a 
supplemental statement of the case which addressed his claim 
for service connection for lung disability on both a direct 
basis, and on the basis of tobacco use in service.  In 
December 2000 the Board remanded the case again for further 
development; the case was thereafter returned to the Board in 
January 2004. 


FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2.  The veteran did not have nicotine dependence in service 
or thereafter.

3.  The veteran's current lung disability did not originate 
during active service and is not associated with any nicotine 
dependence or tobacco use in service.

4.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  The veteran does not have lung disability, including 
chronic obstructive pulmonary disease, which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003); VAOPGCPREC 2-93; VAOPGCPREC 19-97.

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the August 1994 and February 1998 rating decisions from 
which the current appeal originates.  The veteran was 
provided with a statement of the case in December 1994 and 
with a supplemental statement of the case in February 2000 
which collectively notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  A May 2003 supplemental 
statement of the case provided the veteran with the text of 
the regulations implementing the VCAA.

The Board notes that the August 1994 and February 1998 rating 
decisions predated the enactment of the VCAA, and that the 
veteran's claim was denied in both rating decisions on the 
basis that it was not well grounded.  The record reflects, 
however, that the veteran was advised in May 1997 of the 
information and evidence that would substantiate his claim.  
Specifically, he was advised to furnish evidence showing that 
his claimed disability was related to the use of tobacco in 
service; to provide his history of tobacco use; and to submit 
lay statements from persons who would have contemporaneous 
knowledge concerning the onset of his tobacco use.  He was 
also advised that VA would assist him in obtaining any 
medical records he authorized VA to request on his behalf.  
Moreover, in December 2001 he was informed of the passage of 
the VCAA, and specifically advised in the December 2001 
correspondence and in a May 2003 correspondence of the 
evidence necessary to substantiate his claim, and informed as 
to what evidence VA would obtain for him and of what evidence 
he was responsible for submitting; the RO in those 
correspondences suggested that he submit relevant evidence in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record also reflects that the RO re-adjudicated 
the veteran's claim in a May 2003 supplemental statement of 
the case.

The Board notes that the veteran's representative argued in 
November 2000 that VA  failed to notify the veteran of the 
provisions of VA's Office of General Counsel Precedent 
Opinions (VAOPGCPRECs) 2-93 and 19-97.  The Board first notes 
that an opinion of VA's Office of General Counsel is not a 
law or regulation requiring citation in a statement of the 
case or supplemental statement of the case.  See 38 C.F.R. §§ 
19.29, 19.31.  The Board also points out that the veteran was 
informed in the February 1998 rating decision and in 
supplemental statements of the case following that rating 
decision of the relevant law pertaining to his claim.  The 
February 1998 rating decision in particular was quite 
accurate in explaining the law pertaining to claims based on 
tobacco use in service, and was issued following both 
VAOPGCPRECs.  The Board lastly notes that the veteran's 
representative himself is clearly aware of the referenced 
opinions by VA's Office of General Counsel.  In short, the 
Board finds that the rating decisions, statement of the case 
and supplemental statements of the case have collectively 
notified the veteran of the pertinent law and regulations 
pertaining to claims based on tobacco use in service.  In 
light of the above, the Board finds that VA is not required 
in the instant appeal to provide the veteran with any 
additional notice of VAOPGCPRECs 2-93 or 19-97.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the December 
2001 and May 2003 VA letters, the December 1994 statement of 
the case and the February 2000 and May 2003 supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the December 2001 and May 2003 
correspondences notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and the RO, in May 2003, re-adjudicated the 
veteran's claims under the VCAA.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that VA and private medical records 
spanning the period from March 1989 to February 2002 have 
been obtained, and include records from the following:  Drs. 
Wesley Vaughn, Y. Haroon Ahmad, Neil C. Clements, and the VA 
Medical Center located in Tucson, Arizona.  The veteran was 
advised in a May 2003 supplemental statement of the case of 
the medical evidence obtained in connection with his claim.

The Board notes that the veteran's service medical records 
are not on file.  The National Personnel Records Center 
(NPRC) in January and February 1994 indicated that no service 
medical records were available for the veteran, and were 
likely destroyed by a fire at that facility; the veteran was 
advised to complete and return an NA Form 13055, "Request 
for Information Needed to Reconstruct Medical Data".  The 
record reflects that the veteran was provided with the 
referenced form, and that he completed and returned the form 
in March 1994, indicating that his lung problems began in 
August 1990.  In April 1994 the NPRC indicated that since the 
veteran did not allege treatment in service, the agency could 
not assist him any further.  In June 1994 the RO provided the 
veteran with another NA Form 13055 and requested that he 
indicate when and where in service he was treated for his 
disability.  In his response received in June 1994, the 
veteran essentially indicated that he was not treated for his 
lung disorder in service.  In December 2000, the Board 
remanded the veteran's claim to, inter alia, obtain any 
alternative sources of medical information for the veteran 
for his period of service.  In March 2002 the NPRC indicated 
that no Surgeon General's Office records were available for 
the veteran.  In September 2002 the veteran was informed that 
his service medical records were unavailable, and was advised 
to submit any such records in his possession.  He was also 
advised as to alternative sources of evidence he could submit 
in lieu of service medical records, such as statements by 
service comrades, and post-service treatment of his 
disability.  The veteran was also provided with another NA 
Form 13055, which he did not return to VA.  In October 2002, 
the veteran was reminded that he had not responded to the 
September 2002 correspondence.

The Board is aware of VA's heightened duty to assist the 
veteran in the development of his claim where his service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  As discussed above, all efforts to obtain 
service medical records for the veteran have been unavailing, 
VA has obtained all relevant and available post-service 
records identified by the veteran, the veteran has been 
advised of alternative sources of evidence he can submit in 
lieu of service medical records, and the veteran has been 
afforded a VA examination in connection with his claim.  The 
Board points out that the veteran does not actually contend 
that his service medical records would show treatment for a 
lung disorder, but rather has consistently maintained only 
that his current lung disorder arose many years after service 
because of a smoking habit that began in service.

The Board also notes that the veteran has identified Dr. 
Karen Smith as possessing records relevant to the instant 
appeal.  The record reflects that the RO attempted on several 
occasions to obtain records from Dr. Smith, and was finally 
informed in October 2002 by that physician's office that the 
veteran was not being seen by her.  The veteran was informed 
in October 2002 that records from Dr. Smith were not 
available.

The Board points out that the veteran appears to be in 
receipt of disability benefits from the Social Security 
Administration (SSA).  While records from that agency have 
not been requested by the RO, neither the veteran nor his 
representative has suggested that any such records are 
germane to the instant appeal, there is otherwise no 
indication that such records are relevant, and neither the 
veteran nor his representative has requested that VA obtain 
any records from the SSA.  The Board consequently finds that 
remand of the case for the purpose of obtaining any records 
from SSA is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The veteran contends that he began smoking in service and 
developed a habit from his tobacco use.  He asserts that 
while he was able to quit smoking, he was damaged by his use 
of cigarettes starting in service.

On file are VA treatment records for March 1989 to January 
1996 which show that the veteran presented in August 1990 
with complaints of shortness of breath with exertion.  The 
records show that he reported smoking up to four packs per 
day of cigarettes until he stopped smoking altogether 
sometime between 1981 and 1987.  Pulmonary function testing 
in September 1993 disclosed the presence of decreased lung 
volumes consistent with moderate restrictive limitation to 
airflow.

On file is the report of a January 1991 VA examination, at 
which time the veteran complained of episodes of shortness of 
breath occurring for a number of years.  The veteran 
indicated that he once smoked up to three packs per day of 
cigarettes, and that he had quit smoking in approximately 
1984.  Physical examination of the veteran's lungs disclosed 
the absence of any abnormalities, and no dyspnea at rest was 
identified.  Chest X-ray studies disclosed the presence of 
minimal elevation of the right hemidiaphragm and old 
granulomatous  disease, with no acute cardiopulmonary disease 
present.  The veteran was diagnosed with chronic obstructive 
pulmonary disease.

The veteran was afforded a VA examination in December 1993, 
at which time he reported that he started smoking in service, 
but quit in 1986.  He indicated that he recently began to 
notice increased shortness of breath.  No respiratory 
abnormalities were present on physical examination.  
Pulmonary function testing disclosed the presence of a mild 
restrictive pattern on spirometry.  The veteran was diagnosed 
with shortness of breath with minimally abnormal pulmonary 
function tests consistent with restrictive disease, but with 
no other abnormality.

On file are private medical records for June 2000 to February 
2002 documenting treatment for lung problems which the 
veteran explained had begun in 1990.  The veteran reported to 
his treating physicians that he had smoked two packs per day 
of cigarettes from 1953 to 1980, and that he was told in the 
past that he had some emphysema.  Pulmonary function testing 
revealed the presence of restrictive lung defect, but no 
obstructive lung defect.  The record shows that the veteran's 
shortness of breath was ultimately attributed to 
diaphragmatic paresis, possibly caused by an old viral 
infection.

The veteran was afforded a VA examination in February 2003, 
at which time he reported that he started smoking in service, 
quit several times prior to 1985, smoked two packs per day 
until finally quitting in 1985, and began experiencing 
breathing problems in 1990.  He explained that each time he 
quit, he was able to do so suddenly, and with no particular 
program or difficulty.  He also explained that he finally 
stopped smoking in 1985 by simply putting his cigarettes 
away.  He denied suffering any effects when he stopped 
smoking, but indicated that he had substituted candy and 
small snacks.  Following physical examination of the veteran 
and review of chest X-ray studies showing the presence of 
slight elevation of the right hemidiaphragm and several small 
densities in the right base and upper lung, the examiner 
noted that despite the diagnoses of COPD in the record, there 
was no indisputable evidence of that disorder.  The examiner 
concluded that the veteran had more of a restrictive lung 
disease than an obstructive lung disease, that pulmonary 
function testing suggested that the veteran's lung disease 
was primarily restrictive in nature, and that the evidence on 
file suggested that the veteran's lung symptoms were 
attributable to a paralyzed right hemidiaphragm.  The 
examiner clarified that any paralysis of the right 
hemidiaphragm would not be caused by tobacco use, and 
explained that any restrictive lung disease in the veteran 
was not attributable to smoking.  The examiner indicated that 
while any obstructive component of lung disease in the 
veteran likely would be related to tobacco use, the veteran's 
history, as related by the veteran himself, did not suggest 
that the veteran had experienced nicotine dependence at any 
point.  The examiner noted that recent pulmonary function 
tests were normal, other than for findings suggestive of a 
restrictive defect, and the examiner opined that the data 
supported the conclusion that the veteran had a restrictive 
lung defect which was not secondary to any history of tobacco 
use.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

In VAOPGCPREC 2-93, VA's Office of General Counsel held that 
direct service connection may be granted if the evidence 
shows injury or disability resulting from tobacco use during 
service.  In addition, service connection may be established 
for disability due to tobacco use if the evidence shows that 
the tobacco use resulted from nicotine dependence in service.  
In VAOPGCPREC 19-97, VA's Office of General Counsel held that 
to warrant service connection for a disorder claimed to have 
been caused by nicotine dependence originating in service, 
the veteran must have acquired a chemical dependence on 
nicotine during service, and the nicotine dependence must 
have been the proximate cause of disability for which service 
connection is sought.

The Board notes that for claims filed after June 9, 1998, 
service connection may not be granted for a disability on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during his or her service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  
Inasmuch as the veteran's claim in the instant case was filed 
in November 1993, the provisions of 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300 are not for application. 

As noted previously, the veteran's service medical records 
are not available and there consequently is no evidence of 
any lung disorder, including COPD, in service.  Moreover, 
there is no post-service medical evidence of a lung disorder 
until decades after service, and no medical opinion linking 
any lung disorder to the veteran's period of service.  The 
Board notes in this regard that the veteran does not actually 
contend that he developed a lung disorder in service or at 
any point thereafter until 1990.

The veteran contends that his lung disorder, while not 
originating in service or until 1990, nevertheless developed 
as a result of a smoking habit which began in service.  The 
Board acknowledges that the veteran is competent to describe 
when he began smoking cigarettes, and finds credible his 
statements that he began smoking tobacco in service.  
However, as there is no indication that the veteran is 
qualified through education, training or experience to offer 
medical opinions, his statements as to whether he had 
nicotine dependence in service, or whether his cigarette use 
in service otherwise caused his current lung disorder, do not 
constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, there is no medical evidence either in service or 
at any point of a diagnosis of nicotine dependence.  In this 
regard the Board notes that the February 2003 examiner 
specifically concluded, after interviewing the veteran and 
reviewing the claims files, that the veteran did not develop 
nicotine dependence from his smoking, particularly given his 
history of being able to stop smoking without assistance and 
without experiencing adverse effects.  The examiner 
additionally concluded that the veteran's current lung 
disorder was most likely (and certainly predominantly) a 
restrictive lung disease which would, in any event, not be 
related to any history of smoking.  Moreover, while the 
examiner indicated that the veteran may have a small 
component of obstructive lung disease which would be due to a 
history of smoking, the examiner essentially concluded that 
the obstructive component of the lung disability was not due 
to smoking in service.

The Board notes that in VAOPGCPREC 6-2003, VA's Office of 
General Counsel held that neither 38 U.S.C.A. § 1103(a) nor 
38 C.F.R. § 3.300 prohibit a finding of secondary service 
connection for a disability related to the veteran's use of 
tobacco products after service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products in service.  Inasmuch as 
service connection is not in effect for any disability, the 
holding of VAOPGCPREC 6-2003 is not for application in the 
instant case.

In short, there is no competent evidence of lung disability 
in service or until many years after service, no competent 
evidence of nicotine dependence in service or at any point 
after service, and no competent evidence suggesting that any 
lung disability the veteran currently has is otherwise 
related to service.  The only competent opinion addressing 
whether the veteran has or had nicotine dependence, or 
whether any lung disability is due to tobacco use in service, 
is against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that the claim must therefore be denied.  Since the 
preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In making this determination, the record reflects that the 
veteran was afforded a VA examination in February 2003 which 
addressed the etiology of his lung disability.  The Board 
notes that the veteran's representative has requested that an 
opinion be obtained from an independent medical expert (IME) 
in connection with the instant claim pursuant to 38 U.S.C.A. 
§ 7109.  The Board may obtain an advisory medical opinion 
from an IME when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2003).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
Moreover, the medical evidence before the Board includes a 
medical opinion addressing the etiology of the veteran's lung 
disability and forms an adequate basis for an appellate 
decision.  Neither the veteran nor his representative has 
presented any specific argument which would lead the Board to 
believe that an IME opinion would add anything to the record 
as it is presently constituted.  Thus, the Board finds that 
the medical evidence in this case does not present a complex 
medical question or controversy.  Hence, good cause not being 
shown, an advisory opinion from an independent medical expert 
is not required under 38 C.F.R. § 20.902.  See also 38 C.F.R. 
§ 20.901(d).


ORDER

Entitlement to service connection for lung disability, 
including chronic obstructive pulmonary disease, claimed as 
secondary to cigarette smoking from nicotine dependence, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



